Citation Nr: 1646667	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus or acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Additional medical records were submitted by the Veteran and added to the file after the last adjudication in the June 2016 Supplemental Statement of the Case (SSOC).  In an accompanying July 2016 statement, the Veteran asserts that these medical records documented high glucose levels prior to 1995 and support the Veteran's conclusion that he was diagnosed with diabetes several years prior to his hypertension diagnosis.  In a response to the June 2016 SSOC, the Veteran's representative expressly waived initial consideration by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.  

This matter was last before the Board in March 2016, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the issue decided here and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence of record weighs against a finding that the Veteran's hypertension was caused or aggravated by either his service-connected Type II diabetes mellitus or his acquired psychiatric disorder, or was otherwise related to active duty service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran seeks service connection for his hypertension.  In his August 2004 Notice of Disagreement, the Veteran claimed that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  

In his February 2012 written brief presentation, the Veteran's representative argued that the Veteran's hypertension was also aggravated by his service-connected acquired psychiatric disorder.  In support of this contention, the Veteran cited VA training materials and an article from the American College of Cardiology regarding the relationship between stress and blood pressure.  The Veteran's representative has also pointed to reports indicating a link between hypertension and mental health diagnoses among the veteran population.  See, e.g., November 2016 Written Brief Presentation.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is no medical evidence in the Veteran's service treatment records or any indication in the record suggesting that the Veteran was first diagnosed with hypertension or was suffering from any symptoms of hypertension within one year of his separation from service.  The Veteran himself has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

Post-service medical records reflect the Veteran has been diagnosed with hypertension.  Namely, an April 2012 VA examination report reflects that the Veteran was first diagnosed with hypertension in 1995.  However, none of these records relate the Veteran's hypertension to either active duty service, his diabetes mellitus, or to his acquired psychiatric disorder.

In March 2016, following several attempts to obtain an adequate VA examiner's opinion on the etiology of the Veteran's hypertension, the Board remanded the Veteran's claim with instructions to forward the claims file to a different VA examiner for a more responsive opinion that addressed evidence in support of the Veteran's claim, namely, the articles referenced by the Veteran and his representative asserting a link between hypertension and his psychiatric disability.

In June 2016, a VA examiner concluded it was less likely than not that the Veteran's hypertension was caused by his service-connected diabetes.  In support of this conclusion, the examiner noted that a VA examination report dated in 2012 showed that the Veteran has had hypertension since 1995, and his diabetes was discovered several months later.  The Veteran had a normal microalbumin level in April 2004 of 1.5 mg/dL.  The examiner stated that in 2004, the Veteran already had hypertension for about nine years, and his microalbumin level was still normal.  Because diabetes causes hypertension through nephropathy, and because the Veteran did not have nephropathy until 2012, then it was less likely than not that the Veteran's nephropathy caused or aggravated the hypertension, which began many years prior to the nephropathy.

The June 2016 VA examiner stated he could not answer the question of whether it was at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes without resorting to mere speculation.  In support of this answer, the VA examiner again noted that the Veteran was diagnosed with hypertension in 1995, and he was diagnosed with diabetic nephropathy in 2012.  Although diabetic nephropathy may aggravate pre-existing hypertension, it was not possible in any individual case to determine what would or would not have happened to a person's blood pressure if a person did or did not have diabetic nephropathy.  The VA examiner further explained that "[j]ust because a person had diabetic nephropathy, increased rating does not mean that it will affect their blood pressure."  The VA examiner stated he could not state what, if any, affect the diabetic nephropathy had on the Veteran's blood pressure without resorting to mere speculation.

Finally, the June 2016 VA examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected psychiatric disorder.  In support of this conclusion, the examiner stated that hypertension was a permanent resetting of the vascular/circulation/blood vessel wall tension.  It was related to a person's family history, weight, diet, salt intake, and other metabolic and environmental factors.  The VA examiner further stated that anxiety (and PTSD), can temporarily raise a person's blood pressure, but after the anxiety/stress decreases, the blood pressure decreases to its baseline level.  Anxiety and other psychiatric illnesses do not permanently reset a person's blood pressure to a higher level.  The examiner stated that there have been multiple anecdotal articles and studies in the medical literature which assert that anxiety/PTSD may be associated with hypertension, but there are no medically accepted studies which conclusively prove that anxiety/PTSD or other psychiatric illnesses actually cause hypertension.  The VA examiner stated that the studies cited in the request for the VA opinion were similar articles which suggest that there may be an association between psychiatric illness and hypertension.  However, the VA examiner stated that these articles did not prove a causal association.  The examiner noted that just as obesity, smoking, family history, etc., may be associated with an increased incidence of hypertension, it did not mean that obesity or smoking, etc., actually caused the hypertension.  "An association does not mean causation."  Therefore, because there are no medical studies that prove that psychiatric illness/anxiety/PTSD actually causes hypertension, the VA examiner stated it was less likely than not that the Veteran's psychiatric illness caused or aggravated his hypertension.

After a review of the medical evidence of record, the Board finds that the June 2016 VA examiner's opinions are the most probative and persuasive medical evidence in this case concerning the etiology of the Veteran's hypertension.  The VA examiner's opinions were provided following a review of the claims file, to include the April 2012 VA examination of the Veteran.  The examiner addressed the Veteran's assertions as to the origins of his hypertension, and he provided adequate rationales for the respective conclusions reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Although the VA examiner indicated that he could not address whether the Veteran's hypertension was aggravated by his diabetes without resort to mere speculation, the Board finds that the VA examiner adequately explained the basis for the speculative medical opinion.  The examiner specifically stated that it was not possible in any individual case to determine what would or would not have happened to a person's blood pressure if a person did or did not have diabetic nephropathy.  Thus, the examiner made clear that the opinion is supported by reasonable medical rationale, and not due to the lack of evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hypertension.  
  
Thus, the Board finds that service connection for the Veteran's hypertension is not warranted on a secondary basis due to his service-connected Type II diabetes mellitus or his acquired psychiatric disorder.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was either caused by or aggravated by these disabilities.

The Board acknowledges the Veteran's belief that his hypertension is related to his diabetes or his acquired psychiatric disorder.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau, 429 F.3d at 1372; Kahana, 24 Vet. App. at 428.

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  The preponderance of the evidence also weighs against a finding that the Veteran's hypertension was either caused or aggravated by his Type II diabetes mellitus or his PTSD.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus or acquired psychiatric disorder, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


